Filed by Youbet.com, Inc. Pursuant to Rule 425 under the Securities Act of 1933, as amended, and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended. Subject Company: Youbet.com, Inc. Exchange Act File No.: 1-34276 [Message from David Goldberg, President & CEO of Youbet.com, Inc. (“Youbet”)posted on Youbet’s web site and emailed to Youbet’s customers] Dear Youbet.Com Customers and Friends, We want to let you know firsthand about an important development for Youbet.com. Today we announced that Youbet.com has entered into a definitive merger agreement with Churchill Downs Incorporated, under which, Churchill would acquire Youbet.com, Inc.The closing of this transaction is conditioned upon receiving approvals from our shareholders and regulatory agencies, as well as certain other closing conditions contained in the merger agreement - and until that time the two companies will continue to operate independently - business as usual. For the foreseeable future, we don’t expect that you will experience any major changes with the Youbet wagering platform or the overall the operation of the company.
